Name: Council Regulation (EEC) No 3044/89 of 6 October 1989 on the organization of a labour force sample survey in the spring of 1990 and 1991
 Type: Regulation
 Subject Matter: labour market;  economic geography;  economic analysis
 Date Published: nan

 No L 292/2 Official Journal of the European Communities 11 . 10 . 89 COUNCIL REGULATION (EEC) No 3044/89 of 6 October 1989 on the organization of a labour force sample survey in the spring of 1990 and 1991 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, in order to carry out the tasks which are assigned to it by the Treaty, and in particular by Articles 2, 92, 117, 118, 122 and 123 thereof, the Commission must be acquainted with the situation and developments in employment and unemployment ; Whereas the statistical information available in each of the Member States does not provide a suitable basis for comparison, particularly because of the differences between the laws, rules and administrative practices of the Member States on which those statistics are based ; Whereas the best method of ascertaining the level and the structure of employment and unemployment consists in carrying out a harmonized and synchronized Community labour force sample survey, as has been done regularly in the past ; Whereas, in a period of continuing and increasing difficulties on the labour market and of structural changes in the employment sector, annually up-dated information must be made available ; Whereas the information needs arising from the single market will require further development of the surveys ; Whereas the quality and reliability of survey results at regional level need to be imported in view of their application to the objectives of the structural funds, prevent double counting of persons with more than one residence. The information shall be collected for each member of the households included in the sample. In cases where one member of a household provides information for other members, this shall be clarly indicated. Article 3 The sample shall comprise between 60 000 and 100 000 households in Germany, France, Italy, the United Kingdom and Spain, between 30 000 and 50 000 in Belgium, the Netherlands, Ireland, Greece and Portugal, between 1 5 000 and 30 000 in Denmark and approxi ­ mately 10 000 in Luxembourg. Article 4 The survey shall cover : (a) the individual characteristics of all members of the household questioned, namely : sex, age, marital status, nationality, type of household in which the person is living and surveyed, type of family relationship within the household. The members of one household shall be identified by a joint serial number and a code designating the State and region in which the household is questioned ; (b) situation with regard to economic activity of these persons at the time of the survey and characteristics of their work as follows : occupation, occupational or professional status, economic activity, number of hours usually and actually worked and reasons for any difference between the two ; full or part-time work, permanent or temporary work and any paid second job ; (c) attempts to find work, with, in particular the following information : the type and extent of the work sought, the conditions and reasons, methods and length of time spent seeking work, whether unemployment benefit or aid is being received, the situation directly preceding the start of the search for work and the availability for work or the reasons for not being available ; (d) the highest level of education or training completed : the type and purpose of educational and training courses in which persons aged from 14 to 49 have recently taken part ; (e) work experience of persons of working age without work, including the characteristics of the last job and the time of, and reasons for, its coming to an end ; HAS ADOPTED THIS REGULATION : Article 1 In the spring of 1990 and 1991 , the Statistical Office of the European Communities shall conduct a labour force sample survey for the Commission based on a sample of households in each of the Memher States. Article 2 The survey shall be carried out in each of the Member States in a sample of households of persons having their residence in the territory of those States at the time of the survey. Member States shall use their best endeavours to 11 . 10 . 89 Official Journal of the European Communities No L 292/3 (f) the situation of the members of the household one year before the present survey, including : country and region of residence, position with regard to economic activity and, if employed, economic activity and occupational status of the job held. Article 5 The information shall be gathered by the statistical services of the Member States on the basis of questions drawn up by the Commission in cooperation with the competent services of the Member States. The Commission shall determine, in collaboration with the Member States, the details of the survey, in particular the starting and closing dates and the deadlines for transmission of the results . The statistical services of the Member States shall see to it that the nature of the sample is representative according to practice in the Member States, which may, in certain cases, make the provision of replies compulsory. They shall take the necessary measures to see that at least a quarter of the survey units are taken from the preceding survey and that a proportion of at least a quarter may form part of a subsequent survey. These two groups shall be identified by a code. results of the survey, duly checked, for each person questioned, without any indication of name of address. The Statistical Office of the European Communities is to be responsible for the processing, analysis and dissemi ­ nation of the survey results. Article 7 Items of information relating to individuals provided in the context of the survey may be used for statistical purposes only. They may not be used for fiscal or other purposes and may not be communicated to third parties . The Member States and the Commission shall take the requisite steps to penalize any infringement of the obligation under the first subparagraph to preserve the confidentiality of the information gathered. Article 8 The Statistical Office of the European Communities and the Member States shall jointly prepare the necessary methodological and logistical changes to the survey in order to respond to the new information needs at national and regional level arising from the single market. Article 9 For carrying out the survey, the Member States shall receive payment comprising a fixed sum plus a contri ­ bution based on the number of households having participated. The necessary resources for the development and management of the labour force surveys shall be allocated to the Commission . These monies are to be paid from the funds provided for this purpose in the general budget of the European Communities. Article 6 Member States shall endeavour to ensure that the information requested is furnished truthfully and in its entirety within the period specified. They shall ensure that the survey provides a reliable foundation for a comparative analysis at Community level as well as at the level of the Member States and certain regions. The statistical services of the Member States shall forward to the Statistical Office of the European Communities the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 6 October 1989 . For the Council The President L. JOSPIN